Citation Nr: 1622724	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO. 11-18 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD) and osteoarthritis.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel











INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1976 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

By way of background, the May 2011 statement of the case that continued the denial of service connection for a low back disability also denied increased ratings for posttraumatic stress disorder (PTSD) and a skin disability. While the Veteran on his July 2011 substantive appeal checked the box indicating he was appealing all issues, he also clearly stated on the form that he only wished to appeal the denial of service connection for a low back disability. As the Veteran's intent is clear and as the other two issues have at no point been treated as being on appeal, the Board finds that an appeal has only been perfected as to the issue of service connection for a low back disability. Percy v. Shinseki, 23 Vet. App. 37 (2009).

As part of his July 2011 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge. However, in October 2015 correspondence the Veteran properly withdrew that request. As such, the request is considered withdrawn. 38 C.F.R. § 20.704(e). 

In April 2016 correspondence, the Board asked the Veteran to clarify his current representative. In a response received that same month, the Veteran indicated that he wished to continue without a representative.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.
REMAND

If VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, VA provided a medical examination in February 2010. There, the examiner indicated that it was less likely than not that the claimed low back disability was related to one incident of back pain in service or the noted urinary tract infection, and that there was not enough evidence in the service treatment record to indicate his current back issues are related to service. 

However, the examiner did not address the fact that the Veteran endorsed current, and a history of, back pain at separation in September 1981, or his lay statements concerning back pain since service. Further, the examiner appears to have centered his rationale on the lack of evidence in the service treatment records. A medical opinion based solely on the absence of documentation or that fails to take into account lay statements is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007). As such, the Board finds it must remand the claim for another VA examination to determine the nature and etiology of the claimed low back disability.

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's low back disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability is related to his active duty service?

The examiner is asked to explain the underlying reasons for any conclusions reached.  Review of the entire claims file is required; however, attention is invited to: an April 1980 service treatment record noting complaints of back pain, a September 1981 separation report of medical history noting current and a history of low back pain (VBMS, document labeled STR-Medical, receipt date 6/16/2014); an April 1993 record noting back pain after lifting a battery (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date 1/12/2010); October 2014 to March 2015 VA treatment records reflecting complaints of pain since active duty service (Virtual VA, document labeled CAPRI, 2/1/2014 to 3/31/2015, e.g., page 9); and a July 2010 mental health treatment record noting a history of back pain since a fall in 2000 (Virtual VA, document labeled CAPRI, 10/1/2010 to 11/4/2010, page 44); lay statements regarding the in-service back injury (VBMS, document labeled Correspondence, receipt date 11/29/2010).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

